Citation Nr: 1443749	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  09-02 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to January 1968.  The Veteran passed away in May 1994, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In February 2012, the Board remanded this matter for additional evidentiary development.  For the reasons indicated below, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking entitlement to service connection for the cause of the Veteran's death.  Specifically, she contends that the Veteran's fatal acute myelogenous leukemia was caused by his inservice exposure to herbicides, including Agent Orange. 

Remand is required for compliance with VA's duty to assist the appellant in substantiating her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Pursuant to the Board's February 2012 remand, the RO was to obtain, with the assistance of the appellant, the Veteran's post service private and VA treatment records.  Thereafter, the RO was to obtain a medical opinion addressing the cause of the Veteran's death, and whether this condition was related to the Veteran's military service, including his inservice exposure to Agent Orange.  
In February 2012, the RO obtained a medical opinion addressing the cause of the Veteran's death.  The examiner noted that the Veteran's death certificate and two letters from C.J., M.D., were reviewed.  The examiner also pointed out that no other private treatment or hospitalization records or details of the Veteran's terminal condition were of record.  Based upon the limited record review, the examiner opined that the cause of the Veteran's death was acute myelogenous leukemia, and that this condition and the Veteran's death were not related to his inservice Agent Orange exposure.  

In March 2012, the appellant submitted a copy of the "Veterans and Agent Orange Update 2006" from the Institute of Medicine of the National Academies.

In October 2012, the RO obtained additional private treatment reports relating to the Veteran, which included the Veteran's terminal hospitalization records.  

In February 2013, the appellant submitted argument claiming that Agent Orange is chemically composed of Benzene components and that Benzene is a known causative agent of acute myelogenous leukemia

Given the newly received evidence, including the new allegation made by the appellant, a supplemental medical opinion must be obtained addressing the cause of the Veteran's death; and whether there is any relationship between the cause of his death and his military service, including inservice exposure to herbicides.  See Stegall v. West, 11 Vet. App. 268, 271  (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).


Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental medical opinion from the same physician who provided medical opinions in February 2012, addressing the cause of the Veteran's death; and whether there is any relationship between the cause of his death and his military service, including inservice exposure to herbicides.  If the same physician is not available, the supplemental opinion should be obtained from another physician with sufficient expertise. 

The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  Based upon this review, the physician should provide an opinion concerning the following:

a.  What was/were the primary/immediate cause(s) of the Veteran's death?

b.  Was the cause of the Veteran's death as likely as not due to any incident of his active duty service, to include his presumed inservice exposure to Agent Orange.  In rendering this opinion, the examiner must consider the appellant's contention that the chemical structure of Agent Orange in composed of Benzene rings, and that benzene exposure is a causative agent of acute myelogenous leukemia.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

c.  Was there any service-related pathology that caused general impairment of health such that the Veteran was materially less capable of resisting the effects of whatever disease or event was the primary cause of death?

The physician must provide the rationale for all opinions expressed. If the physician is unable to provide the required opinion, the physician should explain why.

2.  Review the claims file to ensure that the foregoing requested development has been completed, and arrange for any additional development indicated.  Then, readjudicate the issue on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



